t c summary opinion united_states tax_court rudolph farquhar petitioner v commissioner of internal revenue respondent docket no 24313-08s filed date rudolph farquhar pro_se marissa j savit for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively the issues for decision for petitioner’s taxable_year are is petitioner entitled to itemized_deductions in excess of those that respondent allowed we hold that he is not is petitioner entitled to a rental real_estate loss we hold that he is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is background petitioner’s residence was in new york at the time he filed the petition in this case petitioner purchased that residence in date and continued to maintain it as his residence throughout that year until at least the date on which he filed the petition in this case during the year at issue the spillane parkside corp d b a mcdonald’s employed petitioner as a restaurant manager petitioner filed form_1040 u s individual_income_tax_return for his taxable_year return in the return petitioner reported dollar_figure on line as wages and claimed from schedule e supplemental income and loss schedule e dollar_figure as a loss from rental real_estate in schedule a itemized_deductions schedule a petitioner claimed state_and_local_income_taxes of dollar_figure total cash and noncash gifts to charity of dollar_figure and total job expenses and certain miscellaneous deductions job and other expenses of dollar_figure before the application of the two-percent floor imposed by sec_67 as required by sec_67 petitioner reduced the total job and other expenses of dollar_figure that he claimed in the schedule a by two percent ie by dollar_figure of his claimed adjusted_gross_income of dollar_figure in determining the taxable_income of dollar_figure reported in his return petitioner deducted the claimed job and other expenses after the reduction just de- scribed as well as the other itemized_deductions claimed in the schedule a that are not subject_to any floor in calculating in the schedule e the claimed rental real_estate loss of dollar_figure petitioner reported rents received of dollar_figure and the following claimed rental expenses 2the total cash and noncash gifts to charity of dollar_figure that petitioner claimed in the schedule a included dollar_figure of claimed noncash gifts to charity 3of the total dollar_figure of job and other expenses that peti- tioner claimed in the schedule a petitioner claimed dollar_figure as unreimbursed employee_expenses - job travel union dues job education etc and dollar_figure as other expenses - investment safe deposit box etc claimed rental expense cleaning and maintenance legal and other professional fees repairs supplies taxes other closing fees heating oil gas pesticide second mortgage tax depreciation total amount dollar_figure big_number big_number big_number big_number dollar_figure respondent issued to petitioner a notice_of_deficiency for his taxable_year notice in that notice respondent disallowed the total itemized_deductions of dollar_figure that peti- tioner claimed in the schedule a in the notice respondent also disallowed the rental real_estate loss of dollar_figure that petitioner claimed in the schedule e in the notice respondent also determined to impose on petitioner for his taxable_year an accuracy-related_penalty under sec_6662 discussion petitioner bears the burden of proving error in the determi- nations in the notice that remain at issue see rule 4in the notice respondent allowed petitioner a stan- dard deduction of dollar_figure 5petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 with respect to the deficiency that respondent determined for petitioner’s taxable_year that is attributable to the determinations in the notice continued a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deductions claimed see 503_us_79 in support of his position that he is entitled to the claimed itemized_deductions that remain at issue and the claimed rental real_estate loss petitioner relies principally on his testimony we found the testimony of petitioner to be in cer- continued that remain at issue in any event petitioner has failed to carry his burden of establishing that he satisfies the require- ments of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 6the code and the regulations thereunder require petitioner to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs 7respondent concedes that of the total state_and_local_income_taxes of dollar_figure that petitioner claimed in the schedule a petitioner is entitled to deduct dollar_figure respon- dent makes that concession on the basis of two forms w-2 wage and tax statements attached to petitioner’s return in the event that the court were to find that petitioner is not entitled to the rental real_estate loss of dollar_figure that he claimed in the schedule e respondent would concede that petitioner is entitled for his taxable_year to an itemized_deduction of dollar_figure for real_estate_taxes that he paid with respect to his residence 8petitioner maintained no books records receipts or other corroborative documentary_evidence in support of his position that he is entitled to the itemized_deductions that he is claim- ing nor did petitioner maintain corroborative documentary continued tain material respects general vague conclusory uncorrobo- rated and self-serving we shall not rely on the testimony of petitioner to establish his position that he is entitled to the itemized_deductions and the rental real_estate loss that he is claiming for the year at issue see eg 87_tc_74 based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is entitled for his taxable_year to the claimed itemized_deductions that remain at issue and the claimed rental real_estate loss we turn now to the accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 continued evidence in support of his position that he is entitled to the rental real_estate loss that he is claiming although petitioner introduced into the record certain receipts from a retail store showing that during he had made certain expenditures at those stores that he contends were made with respect to his claimed rental real_estate which was his residence the record does not contain any reliable evidence establishing that those expenditures are deductible under sec_212 or any other code section as rental real_estate expenses for his taxable_year at trial petitioner testified that he did not maintain any corroborative documentary_evidence because he did not believe that respondent would examine his taxable_year the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s taxable_year to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent determined for petitioner’s taxable_year respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that petitioner failed to maintain adequate books_and_records and failed to substantiate properly the itemized_deductions and the rental real_estate loss that he is claiming for see sec_1_6662-3 income_tax regs moreover except for the relatively small amount of itemized_deductions that respondent concedes for petitioner’s taxable_year we have sustained respondent’s determinations to disallow those claimed deductions and that claimed loss on the record before us we find that respondent has carried respon- dent’s burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s taxable_year 9see supra note on the record before us we find that petitioner has failed to carry his burden of showing that he was not negligent and did not disregard rules or regulations or otherwise did what a reasonable person would do with respect to the underpayment for his taxable_year on the record before us we further find that petitioner has failed to carry his burden of showing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule 10it appears that the itemized_deductions that respondent concedes see supra note do not exceed the standard_deduction that respondent allowed in the notice see supra note nonetheless the parties shall determine whether that is the case in computations under rule
